Citation Nr: 1211492	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an initial compensable evaluation for peripheral neuropathy in the right hand. 

3.  Entitlement to an initial compensable evaluation for peripheral neuropathy in the left hand.

4.  Entitlement to an initial compensable evaluation for peripheral neuropathy in the right lower extremity.

5.  Entitlement to an initial compensable evaluation for peripheral neuropathy in the left lower extremity.

6.  Entitlement to an initial compensable evaluation for nonproliferative diabetic retinopathy. 

7.  Entitlement to an initial compensable evaluation for erectile dysfunction. 

8.  Entitlement to an evaluation in excess of 10 percent for adjustment disorder with depressed mood and organic mood.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1984 to November 1984 and he returned to active duty as of February 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that rating decision, the RO awarded service connection for peripheral neuropathy in the upper and lower extremities, nonproliferative diabetic retinopathy, and erectile dysfunction, and assigned each a noncompensable evaluation, effective from March 31, 2005.  The RO also denied claims for an increased evaluation for psychiatric disability and for service connection for hypertension.  The Veteran appealed the assigned initial evaluations and the denial of his claim for service connection for hypertension.  The jurisdiction of these matters has been transferred to the RO in St. Petersburg, Florida. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for disabilities due to adjustment disorder with depressed mood, peripheral neuropathy in the upper and lower extremities, nonproliferative diabetic retinopathy, and erectile dysfunction.  He also seeks entitlement to service connection for hypertension.  

The record shows that the Veteran failed to report to VA examinations scheduled on January 31, 2011.  His fail to appear contributed in large degree to the denial of his claims.  

It appears, however, that the Veteran may have had good cause for missing his examinations, and that he should be afforded the opportunity to have new examinations scheduled.   Records reveal that the Veteran was scheduled to report for active duty on February 2, 2011, a date only a few days after the scheduled VA  examinations.  Understanding the numerous activities required of a serviceman just prior to returning to active duty, the Board finds it unlikely that the Veteran would have had to the time available to attend the scheduled VA examinations.   In the interest of due process and fairness, the Board finds that good cause has been shown for the Veteran's failure to report for his examinations, and that he should be rescheduled with new VA examinations once he returns from active duty.

Furthermore, the case was advanced to the Board before notification that the Veteran had returned from his deployment.  As such, verification of this most recent period of active service, as well as the complete service treatment records pertaining to such service, must be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the character and type (i.e., active duty, ACDUTRA, etc.) of the Veteran's most recent period of service, from February 2011 and onward.

2.  Obtain all service treatment records associated with his most recent periods of service, since February 2011. (These may be located with his reserve unit.)

3.  After determining that the Veteran has returned from active duty, the Veteran should be scheduled for VA compensation and pension examinations with appropriate experts in order to determine the current severity of his disabilities due to adjustment disorder with depressed mood, peripheral neuropathy in the upper and lower extremities,  nonproliferative diabetic retinopathy, and erectile dysfunction.  The claims folder must be made available to the examiners for review of pertinent documents therein in connection with the examination. The examination reports must reflect that such a review was conducted.  All indicated studies should be completed.  A complete rationale should be given for all opinions and conclusions. 

4.  After determining that the Veteran has returned from active duty, he should be scheduled for a VA examination, with the appropriate specialist, to determine the nature and etiology of his hypertension.  Any necessary testing should be conducted.  The claims file should be provided to the examiner.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to the Veteran's period of service, to include as secondary to his service-connected diabetes mellitus or aggravated by his second period of active service . 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be given for all opinions and conclusions.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims for entitlement to service connection for hypertension, and for increased initial ratings for peripheral neuropathy in the upper and lower extremities, nonproliferative diabetic retinopathy, and erectile dysfunction, and an increased rating for adjustment disorder with depressed mood, should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


